DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-6 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ahn et al (US 2016/0111461).
Regarding claim 1, Ahn (Figs. 3-4) discloses an image sensor comprising: a first photodetector  740 (storage photocharges, [0114]) disposed within a semiconductor substrate 530; a second photodetector 730 ([0114]) disposed within the semiconductor substrate 530; an isolation structure 750 ([0115]) extending from a front-side surface of the semiconductor substrate to a back-side surface of the semiconductor substrate, wherein the front-side surface is opposite the back-side surface, and wherein the isolation structure 750 is laterally between the first and second photodetectors 740 and 730; and a readout transistor 542 (i.e., readout a current when the transistor is “turn on”, [0132]) disposed on the front-side surface of the semiconductor substrate, wherein a first side of the readout transistor 542 overlies the first photodetector 740 and a second side of the readout transistor 542 overlies the second photodetector 730, wherein the 
Regarding claims 2-3, Ahn (Figs. 3-4) further discloses: a first source/drain region (not shown, corresponding to one of the sour/drain regions of the readout transistor 542, see [0089]) disposed along a first sidewall of the readout gate electrode SG; and a second source/drain region (not shown, corresponding to one of the sour/drain regions of the transfer transistor 544 disposed adjacent to the first sidewall of the readout gate electrode SG, see Fig. 3 and [0089])  disposed along the first sidewall of the readout gate electrode, wherein the first sidewall overlies the first photodetector 740; and a junction isolation structure (corresponding to a well region 530) in the semiconductor substrate, laterally between and adjoining the first and second source/drain regions ([0089]), wherein the junction isolation structure has an opposite doping type (i.e., p type, [0089]) as the first and second source/drain regions (i.e., n type, [0089]).
Regarding claims 5-6 and 10, Ahn (Figs. 3-4) further discloses: a floating diffusion node 560 ([0094]) disposed within the semiconductor substrate and above the first photodetector 740; and a first transfer transistor 544 ([0094]) laterally adjacent to the floating diffusion node 560, wherein a top surface of the first transfer transistor 544 is level with a top surface of the readout transistor 542, wherein the first transfer .
Allowable Subject Matter
Claims 4 and 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record fails to disclose:
● the junction isolation structure has a sidewall underlying the readout gate electrode, and wherein the sidewall of the junction isolation structure is disposed a non-zero distance away from the first sidewall of the readout gate electrode in a direction headed towards the second photodetector (claim 4).

Claims 11-17 are allowed.
The prior art of record neither anticipates nor renders obvious all of the limitations recited in the base claim 21, including: the plurality of transfer transistors are disposed on a front-side surface of the semiconductor substrate and selectively electrically couple the plurality of photodetectors to the FDN; an isolation structure disposed within the semiconductor substrate, wherein the isolation structure continuously surrounds each photodetector in the first and second pixel sensors, and wherein the isolation structure completely extends through the semiconductor substrate; a source-follower transistor overlying the first pixel sensor and gated by the FDN of the first pixel sensor; and a row-select transistor overlying the second pixel sensor and having a source/drain region electrically coupled to a source/drain region of the source-follower transistor.
Claims 21-23 are allowed.
The prior art of record neither anticipates nor renders obvious all of the limitations recited in the base claim 21, including: a first sidewall of the readout gate electrode overlies the first photodetector and a second sidewall of the readout gate electrode overlies the second photodetector, and a bottom surface of the readout gate electrode contacts and extends along a top surface of the STI structure.
Response to Arguments
Applicant's arguments filed 08/24/2021 have been fully considered but they are not persuasive. 
Applicant (pages 2-4 of remark) argues that the readout gate electrode 542 in Fig. 4 of Ahn does not have a bottom surface disposed vertically above the front-side surface of the semiconductor substrate as recited in the amended claim 1.
This argument is not persuasive because Ahn clearly stated in paragraph [0111] that: “A gate insulation layer (not shown) may be formed between the gates 540, 542 and 544 of the respective transistors… and the semiconductor substrate 710”.  Therefore, Ahn does suggest a bottom surface of the gate electrode 542 disposed vertically above the front-side surface of the semiconductor substrate 710 because of the “gate insulation layer” disposed therebetween.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHAT X CAO whose telephone number is (571)272-1703. The examiner can normally be reached M-F, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 571-270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PHAT X CAO/Primary Examiner, Art Unit 2817